OPINION
WOODLEY, Presiding Judge.
The offense is murder without malice (Art. 802c Vernon’s Ann.P.C.) ; the punishment, 3 years.
Notice of appeal was given on November 18, 1966, when sentence was pronounced.
The record on appeal, including transcript of the portion of the reporter’s notes requested by appellant, was approved by the trial judge on March 11, 1967, and filed in this court on April 17, 1967.
No brief for appellant was filed in the trial court pursuant to Art. 40.09, Sec. 9, Vernon’s Ann.C.C.P.
There is no showing that appellant was indigent or that he was represented by court appointed counsel.
Appellant’s brief filed in this court on May 30, 1967, presents no ground for reversal which he is entitled to have reviewed as unassigned error.
The judgment is affirmed.